Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Basak et al. (US 2016/0349992 A1 – cited in the IDS) teaches a method for a provisioning advisor which estimates the input/output operation performance of a workload on a storage system. A regression module in a provisioning advisor estimates a maximum IOPS on the storage system for buckets, or combinations of values, for various characteristics of the workloads running on the system by modeling a relationship between the workload characteristics and performance metrics gathered from the storage system. A performance module can use the estimated maximum IOPS for each bucket to update a set of working tables for provision advisor, which can then be used to predict the input/output performance of a new workload to be provisioned on the storage system.
Shveidel (US 10,606,519 B1) teaches a storage system includes a storage controller that is configured to receive an IO request and to obtain a flow control window size of the storage system. The flow control window size is dynamically adjustable by the storage controller based at least in part on an IO latency of the storage system. The storage controller is further configured to determine whether or not an actual size of a portion of the IO request to be processed by the storage controller is greater than the flow control window size and in response to determine that the actual size of the portion of the IO request is greater than the flow control window size, to add an entry corresponding to the portion of the IO request to a flow control queue. The entry comprises an indication that the portion of the IO request has an effective size equal to the flow control size.
Li et al. (A Data- and Workload-aware algorithm for range queries under differential privacy) teaches DAWA is a two-stage, data- and workload-aware mechanism for answering sets of range queries under differential privacy. DAWA first partitions the domain into approximately uniform regions and then derives a count for each region using measurements of varying accuracy that are tuned to the workload queries.

As to claims 1-20, the prior art of record does not teach or render obvious the limitations recited in claims 1, 12 and 19, when taken in the context of the claims as a whole, specific to receives an indication of an increased workload portion to be added to a workload of a storage system, the workload comprising buckets of operations of different characteristics. The computing system computes, based on quantities of operations of the different characteristics in the workload, factor values that indicate distribution of operations of the increased workload portion to the buckets of operations of the different characteristics, and distributes, according to the factor values, the operations of the increased workload portion into the buckets of operations of the different characteristics.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 12 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196